

Exhibit 10.4
image_11a.jpg [image_11a.jpg]








July 30, 2020


PERSONAL AND CONFIDENTIAL


H. Keith Jennings








Dear Keith,


At Weatherford, we have an exceptional team of people working together in more
than 100 countries around the world to solve the toughest energy challenges
through a unique portfolio of technologies and safe, efficient processes.


We are delighted to extend the following job offer to join us at Weatherford.


We look forward to working with you and believe that you can make a very
significant, positive contribution to the success of Weatherford. Our company
offers you an opportunity to put your experience, abilities, dedication, energy
and creativity to excellent use. Welcome to the Team!


We appreciate your careful consideration of the terms and conditions included in
this offer letter.
A summary of your benefits can be found on the following pages.


This offer is contingent upon you successfully providing the necessary pre-hire
documentation (including evidence of your right to work) and completion of any
pre-hire testing relevant to your employment location.


Please review the enclosed information and contact Ellen Chin or me if you have
any questions or concerns. I would appreciate your acceptance of this new
opportunity by signing below and returning your signed copy as soon as possible.
The offer will remain open for 7 business days, after which time it will
automatically expire.


We look forward to welcoming you to Weatherford.


Sincerely,


/s/ Karl Blanchard


Karl Blanchard
On and behalf of Weatherford

Weatherfordwww.weatherford.com


                   




--------------------------------------------------------------------------------

image_11a.jpg [image_11a.jpg]






PERSONAL INFORMATION





NameHerbert Keith JenningsPosition TitleExecutive Vice President and Chief
Financial OfficerLocation
2000 St. James Place
Houston, TX 77056
USA



POINT OF CONTACT



Manager
Karl Blanchard




HR
Ellen Chin









EMPLOYMENT PACKAGE INFORMATION




BASE SALARY
US $500,000 ANNUALLY
Your base salary will be paid semi-monthly via the normal payroll cycle.


EXECUTIVE NON-EQUITY INCENTIVE COMPENSATION PLAN (EICP)
100% OF ANNUAL BASE SALARY AT “TARGET” REWARD OPPORTUNITY
You are eligible to participate in the Weatherford Executive Non-Equity
Incentive Compensation Plan (EICP), subject to terms and conditions of the plan,
as amended from time to time. Any incentive payout from the EICP will be
prorated for your period of employment, calculated from your hire date.


2020 LONG TERM CASH INCENTIVE PLAN (LTCIP)
325% OF ANNUAL BASE SALARY
Upon joining the Company, you will be awarded a long-term cash incentive award
equal to 325% of base salary which will vest in accordance with the LTCIP
vesting schedule (with the time-based portion of the award vesting in equal
installments on each of December 31, 2020, 2021 and 2022) and is subject to
approval by the Board of Directors and subject to acceptance of the award
agreement and the terms and conditions of the 2020 LTCIP. Any incentive payout
from the LTCIP will be prorated for your period of employment, calculated from
your hire date.


LONG TERM INCENTIVE (LTI)
For 2021 and subsequent years, you are eligible for consideration under
Weatherford’s Annual Equity Incentive Plan (EIP) or other long-term incentive
plans that may be approved by the Board.  Your eligibility to receive Awards
under the EIP or any other long-term incentive plan is subject to approval by
the Board of Directors, or a committee thereof, of Weatherford International and
subject always to the terms and conditions of Weatherford International plc 2019
Equity Incentive Plan, as may be amended from time to time by Weatherford
International or any other long term incentive plan that may be adopted by the
Board.




 



--------------------------------------------------------------------------------

image_11a.jpg [image_11a.jpg]






Any future grants, annual and otherwise, will be at the discretion of the Board
and subject to the terms and conditions of the current or future Long-Term
Incentive Program in place. The award of any incentive is discretionary, and
subject to approval of Management and to the Terms and Conditions of the Award
Agreement. 


SIGN-ON BONUS
US $250,000 PAYABLE AFTER JOINING
US $250,000 PAYABLE SIX (6) MONTHS AFTER HIRE DATE
Your initial sign on bonus payment will be paid via the next payroll cycle after
commencement of your employment. The remaining payment will be paid as
indicated. You must be on the payroll and an active employee of the company at
the time of any future payments to be eligible to receive the payment. Should
you voluntarily resign your employment with Weatherford or if you are
involuntarily terminated for cause within twelve (12) months of each payment,
you agree to immediately repay the full amount which has been paid to you
without proration. Should you voluntarily resign your employment with
Weatherford or if you are involuntarily terminated for cause within twelve (12)
months to twenty-four (24) months of each payment date, you agree to immediately
repay fifty percent (50%) of the amount.



Departure after each payment:0 and 12 months100% of each sign-on bonus payment12
and 24 months50% of each sign-on bonus payment



RELOCATION ALLOWANCE
US $150,000
Upon joining, Weatherford will pay you a relocation allowance of $150,000. This
relocation allowance is subject to repayment should you resign or be terminated
for cause (as solely determined by Weatherford) within the first two (2) years
of the effective date of hire.



Departure within:0 and 12 months100% of total relocation allowance12 and 24
months50% of total relocation allowance



CHANGE IN CONTROL AGREEMENT
MULTIPLE 2X
In connection with your employment, you will be covered under the Company’s
Change in Control Policy (the “CIC Agreement”), with a 2x multiple.


SEVERANCE BENEFITS
You will be eligible to receive Executive severance benefits in the event of a
termination without cause and without a Change in Control in the amount of
twelve (12) months of annual base salary plus your EICP target reward
opportunity, except if such termination occurs during the “protected period”.
The “protected period” is defined as the period within six (6) months of the
hire of the company’s Chief Executive Officer. If termination without cause and
without a Change in Control occurs during the protected period, you will be
eligible to receive an additional six (6) months of annual base salary and an
additional 50% of the EICP target reward opportunity. Any such severance
benefits will be subject to your execution of the Company’s release of claims. 







--------------------------------------------------------------------------------

image_11a.jpg [image_11a.jpg]






ANNUAL LEAVE
30 DAYS PER YEAR
Your annual leave will accrue on a calendar year basis and will be pro-rated in
the first year of employment in line with your employment start date. The
Company will also provide you with an additional ten (10) Company designated
holidays.


BENEFITS PROGRAM
We are pleased to offer you participation in Weatherford’s benefits program on
your first day of employment. Please see enclosed Weatherford Benefits Summary.


You will receive a Welcome Letter from our Benefits Department within 2 to 3
weeks of your start date, providing you with your access ID and instructions to
complete your enrollment online. You will have 31 days from date of hire to
enroll otherwise your plan will default to the basic single coverage.


START DATE
Your expected start date will be on or around September 1, 2020 and will be
confirmed following successful completion of all pre-employment testing and, if
applicable, on the obtaining of any necessary immigration documentation required
to allow you to work.




PRE-EMPLOYMENT REQUIREMENTS




This offer of employment and your subsequent employment with Weatherford are
contingent upon the following conditions:


•Proof of your right to work.  You will be required to produce evidence that you
have the legal right to work on your first day. 
•Satisfactory completion of a company medical examination/ drug and alcohol
test.  You will be required to pass a drug and alcohol test and / or medical
prior to commencing employment.  
•Receipt of background / reference check.  You must complete the necessary
background check and / or provide the names of referees (one of whom should be
your most recent employer);
•Verification of your qualifications by Weatherford.  This will either form part
of your background check or you will be required to produce evidence of your
educational/professional qualifications to the company before or on the first
day of your employment. 
•Satisfactory completion of any probationary period. 


By accepting this offer of employment, you certify that:

•You will abide by the terms of any enforceable non-competition agreement you
have with your current employer and confirm the fact that you will not bring
with you to Weatherford, nor at any time attempt to use, any confidential,
non-public information of your current or past employers in the performance of
your work for Weatherford.







--------------------------------------------------------------------------------

image_11a.jpg [image_11a.jpg]






This letter does not represent an offer of employment for any specified term.
Your employment will be at will, which means that either you or Weatherford may
terminate your employment at any time for any reason or no reason whatsoever.


Please confirm your acceptance of this offer by electronically signing this
offer letter below. Upon your acceptance of this offer, you will be contacted to
schedule a convenient time and location for the company medical / drug and
alcohol test. This offer shall remain open until 5:00pm Central Time on August
7, 2020. The offer shall automatically expire, become null and void in all
respects unless the same is accepted by you in writing and returned to
Weatherford as requested herein by the date and time set forth in the previous
sentence.


We are excited to have you join us and look forward to working together to make
Weatherford a leader in the oilfield service marketplace.





Printed NameKeith JenningsSignature/s/ H. Keith JenningsDate8/6/2020






